UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2211



G. BRYANT GIBBS, a resident     of   Cumberland
County, North Carolina,

                                             Plaintiff - Appellant,

          versus


THE KELLY SPRINGFIELD/GOODYEAR TIRE AND RUBBER
COMPANY,

                                              Defendant - Appellee.




                            No. 99-2383



G. BRYANT GIBBS, a resident     of   Cumberland
County, North Carolina,

                                             Plaintiff - Appellant,

          versus


THE KELLY SPRINGFIELD/GOODYEAR TIRE AND RUBBER
COMPANY, of Fayetteville, NC; UNITED STEEL-
WORKERS OF AMERICA, LOCAL 959; THE INTERNA-
TIONAL UNITED STEELWORKERS OF AMERICA,

                                            Defendants - Appellees.
                            No. 99-2384



G. BRYANT GIBBS,

                                              Plaintiff - Appellant,

          versus


THE INTERNATIONAL UNITED STEELWORKERS OF
AMERICA; UNITED STEELWORKERS OF AMERICA, LOCAL
959, Local 959 of Cumberland County,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-868-5-F(3), CA-99-24-5-F, CA-99-67-5-F)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Bryant Gibbs, Appellant Pro Se.    Richard W. Wiggins, MCCOY,
WEAVER, WIGGINS, CLEVELAND & RAPER, Fayetteville, North Carolina;
Joseph P. Stuligross, UNITED STEELWORKERS OF AMERICA, Pittsburgh,
Pennsylvania; Melinda Lawrence, PATTERSON, HARKAVY & LAWRENCE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court’s orders denying his

motion to compel discovery, granting Kelly-Springfield/Goodyear

Tire and Rubber Company’s motion to dismiss, and granting summary

judgment in favor of the International Steelworkers Union of

America and the United Steelworkers of America Local 959.       We have

reviewed the record and the district court’s opinions and order and

find no reversible error.     Accordingly, we affirm on the reasoning

of the district court.       See Gibbs v. Kelly-Springfield/Goodyear

Tire and Rubber Co., No.     CA-98-868-5-F(3); Gibbs v. International

United   Steelworkers   of   Am.,   Nos.   CA-99-24-5-F;   CA-99-67-5-F

(E.D.N.C. Aug. 4, Aug. 31, Sept. 30 & Oct. 7, 1999).           We deny

Gibbs’ motion to reconsider our denial of his motion to amend the

caption. We further deny his motion to incorporate additional doc-

uments into the record.      See 4th Cir. R. 10(e).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                               AFFIRMED




                                    3